COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              RODNEY DALE BRADY, JR.
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1600-16-3                                           PER CURIAM
                                                                                   JANUARY 31, 2017
              PATRICK COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                     FROM THE CIRCUIT COURT OF PATRICK COUNTY
                                          William N. Alexander, II, Judge Designate

                                (Harold E. Slate, II, on brief), for appellant. Appellant submitting
                                on brief.

                                (Alan H. Black; Laura E. Frazier, Guardian ad litem for the minor
                                children, on brief), for appellee. Appellee and Guardian ad litem
                                submitting on brief.


                      Rodney Dale Brady, Jr. (father) appeals orders terminating his parental rights to two of his

              children. Father argues that the trial court erred by terminating his parental rights “with the basis of

              such termination being his incarceration and not within the children’s best interests.” Upon

              reviewing the record and briefs of the parties, we affirm the decision of the trial court.

                                                          BACKGROUND

                      We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Father and Jessica Dianne Gilley (mother) are the parents to two children, who were born

in February 2013 and September 2014, and are the subject of this appeal.1 The Department had

been involved with the family since October 2013, when a Child Protective Services complaint

was founded against mother due to her home being in “deplorable” condition.2 In 2014, the

Department received several more complaints against mother and father regarding the children.

On September 5, 2014, father tested positive for methamphetamines. On September 26, 2014,

the children came into the Department’s care when mother gave birth to the parties’ youngest

child, and he tested positive for marijuana and amphetamines.

       On October 22, 2014, father received an active sentence of two years for burglary and

larceny, third offense. On March 31, 2015, father received an active sentence of two years and

eleven months for violating his probation.

       On January 7, 2016, the Patrick County Juvenile and Domestic Relations District Court

(the JDR court) entered orders terminating father’s parental rights to his two children pursuant to

Code § 16.1-283(B) and (C)(2). Father appealed.3

       On April 11, 2016, the parties appeared before the circuit court. Father testified that he

wanted the children to be returned to mother’s custody. He expected to be released from

incarceration in 2017.

       The circuit court also heard that both children were doing well in foster care and were

with foster parents who wanted to adopt the children.


       1
         Mother has three other children, who are not the subject of this appeal. Brady is not the
biological father to mother’s three other children.
       2
           At the time, father was in jail.
       3
         The JDR court also terminated mother’s parental rights, and she appealed to the circuit
court. The circuit court terminated her parental rights, and she appealed to this Court. See
Gilley v. Patrick Cty. Dep’t of Soc. Servs., Record No. 1601-16-3.

                                               -2-
        After hearing the evidence, the circuit court terminated father’s parental rights pursuant

to Code § 16.1-283(B) and (C)(2). The circuit court noted that mother and father evaded the

Department from May 2014 through October 2014, and then, mother did not maintain adequate

contact with the Department from October 2014 through August 2015. Mother’s actions

prevented the Department from “achieving a goal of returning the children to the parent’s home.”

Furthermore, the circuit court noted that the parents’ “persistent” drug use proved that the

parents “did not adequately cure the abuse and neglect condition that caused the removal from

the home.”

        This appeal followed.

                                              ANALYSIS

        Father argues that the trial court erred in terminating his parental rights based on his

incarceration and that the termination of parental rights was not in the children’s best interests.

Father did not endorse the final orders. There is no transcript from the circuit court hearing, and the

written statements of facts do not include the parties’ arguments.

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

        We “will not consider an argument on appeal which was not presented to the trial court.”

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “The purpose of

Rule 5A:18 is to allow the trial court to correct in the trial court any error that is called to its

attention.” Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

        The record does not indicate that father preserved his arguments for appeal. Therefore,

this Court will not consider them. Rule 5A:18.




                                                  -3-
                                   CONCLUSION

For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                   Affirmed.




                                         -4-